DETAILED ACTION

The instant application having application No 16/690734 filed on 08/16/2021 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 3 or 5 are incorporated into the independent claim 1.
Claim 9 would be allowable if (i) claim 10 or 11 or 13 is incorporated into the independent claim 9.
Claim 17 would be allowable if (i) claim 18 or 20 are incorporated into the independent claim 17.

Response to Argument
Applicant’s arguments with respect to claims 1, 4-5, 8-9, 12-14 and 16-17 have been considered. However, Examiner respectfully disagrees with Applicant’s arguments and would like to provide a further clarification regarding the interpretation of the cited references.
In response to the argument on page 8 of Applicant’s Remark, “mirroring the message traffic packet to a processing element in the controller”. In fact, Examiner interprets the “the registered end points are stored as a function of a design of communications network of a definition of service providers and service users that are available in the vehicle. A database be used for this purpose. The registered end points stored during operation of communications network, First end point and second end point a sender end point as well as a receiver end point in the service-oriented communication. A direction for a service oriented communication be predefined or stored for such a combination or for individual registered end points” according to Weber’s disclosure.
As stated in Weber’s – page 3, par (0051), line 1-10, the registered end points are stored as a function of a design of communications network of a definition of service providers and service users that are available in the vehicle. A database be used for this purpose. The registered end points stored during operation of communications network, First end point and second end point a sender end point as well as a receiver end point in the service-oriented communication. A direction for a service oriented communication be predefined or stored for such a combination or for individual registered end points. 
The examiner would like to further explain also see par (0066-0069), lines 1-20 analyzing(mirroring the message) for the anomaly detection an identification of a service, the NIDPS (analysis device which mirroring the traffic message) receives a data packet, the headers contained in the data packet are analyzed in succession, an analysis of one certain header or of multiple certain headers be carried out, the data packet is part of a service-oriented communication, and the NIDPS checks the data packet is exchanged between registered end points. Thus, Weber’s disclosure still covers the limitations of claim 1, 9 and 17. Therefore, Examiner respectfully disagrees with Applicant's arguments.
On page 9 of Applicant’s Remark, Applicant further argues that (1) “extract specified data from the identified service update information for storage in a centralized 
Therefore, Examiner respectfully disagrees with Applicant's arguments.
Thus, Weber’s and Negishi’s disclosures still cover the limitations of claims 1, 9, and 17. Therefore, Examiner respectfully disagrees with Applicant's arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8-9, 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 20210014340, Jan. 14, 2021) in view of Negishi (US 20200156579, May 21, 2020).
Regarding Claim 1, Weber discloses applying one or more classifiers to the message traffic packet at the Ethernet switch of the single controller device to selectively identify service update information from service-oriented traffic messages in the message traffic packet without generating additional message traffic packets on the network system bus(page 2, par (0017), line 1-10, a device for analyzing service-oriented communication in a communications network includes an analysis device that is situated in a connecting element, in particular an automotive Ethernet switch connectable to this connecting element for communication, the analysis device being designed to carry out the detection in an automotive network (wherein to identify service update information) are thus possible in an effective manner); and
mirroring each message traffic packet containing service update information to a processing element in the single controller to identify and extract specified data from the identified service update information for storage in a centralized database which is updated as services publish new information on the network system bus(page 3, par (0051), line 1-10, the registered end points are stored as a function of a design of communications network of a definition of service providers and service users that are available in the vehicle. A database be used for this purpose. The registered end points stored during operation of communications network, First end point and second end point a sender end point as well as a receiver end point in the service-oriented communication. A direction for a service oriented communication be predefined or stored for such a combination or for individual registered end points).
Weber discloses all aspects of the claimed invention, except centralized data collection at a single controller device in a distributed service-oriented system of networked devices which provide services over a network system bus which connects the networked devices, receiving a message traffic packet at an Ethernet switch of the single controller device, where the message traffic packet is formatted with a distributed service-oriented communications protocol.
Negishi is the same field of invention teaches centralized data collection at a single controller device in a distributed service-oriented system of networked devices which provide services over a network system bus which connects the networked devices (page 6, par (0085), line 1-10, the in-vehicle system have a network configuration that provides a plurality of connection paths such as connection in a combination of a star form and a bus form between the respective ECUs, an ECU correspond to only the communication protocol for specifying the communication destination according to the service-oriented communication protocol on the network), comprising:
receiving a message traffic packet at an Ethernet switch of the single controller device(page 1, par (0017), line 1-5, the relay device relays communication according to, a communication protocol of Ethernet),
(page 6, par (0085), line 1-10, an ECU correspond to only the communication protocol for specifying the communication destination according to the service-oriented communication protocol on the network).
Weber and Negishi are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify included the message traffic packet is formatted with a distributed service-oriented communications protocol of Weber to include the communication protocol for specifying the communication destination according to the service-oriented communication protocol on the network the teaching of Negishi because it is providing request resource to the application installed in the selected information processor so that the application is operable.
Regarding Claim 4, Weber discloses the distributed service-oriented communications protocol is a Scalable service Oriented Middleware over IP (SOME/IP) communications protocol(page 3, par (0048), line 1-5, a ser­vice-oriented communication infrastructure, include Scal­able Service-Oriented Middleware over IP (SOME/IP)).
Regarding Claim 8, Weber discloses the single controller device and distributed 20 service-oriented system of networked devices are connected over the network system bus in a star topology to form an automotive vehicle network(page 3, par (0050), line 1-5, the end points control units in a vehicle that communicate via the automotive Ethernet network. Communica­tions network includes an analysis device).
Regarding Claim 9, Weber discloses one or more classifiers connected to be applied to received message traffic packets to selectively identify service update information from service-oriented traffic messages in received message traffic packets(page 2, par (0017), line 1-10, a device for analyzing service-oriented communication in a communications network includes an analysis device that is situated in a connecting element, in particular an automotive Ethernet switch connectable to this connecting element for communication, the analysis device being designed to carry out the detection in an automotive network (wherein to identify service update information) are thus possible in an effective manner), and
a data connection port connected to mirror each message traffic packet containing service update information without generating additional message traffic packets on the network system bus (page 2, par (0017), line 1-10, a device for analyzing service-oriented communication in a communications network includes an analysis device that is situated in a connecting element, in particular an automotive Ethernet switch connectable to this connecting element for communication, the analysis device being designed to carry out the detection in an automotive network (wherein to identify service update information) are thus possible in an effective manner); and
a processing element connected to the data connection port of the Ethernet switch to receive each mirrored message traffic packet containing service update information and to identify and extract specified data from the identified service update (page 3, par (0051), line 1-10, the registered end points are stored as a function of a design of communications network of a definition of service providers and service users that are available in the vehicle. A database be used for this purpose. The registered end points stored during operation of communications network, First end point and second end point a sender end point as well as a receiver end point in the service-oriented communication. A direction for a service oriented communication be predefined or stored for such a combination or for individual registered end points).
Weber discloses all aspects of the claimed invention, except centralizing data collection in a distributed service-oriented system of networked devices which provide services over a network system bus which connects the networked devices, centralizing data collection in a distributed service-oriented system of networked devices which provide services over a network system bus which connects the networked devices, where the Ethernet switch comprises one or more Ethernet ports connected to the network system bus to receive message traffic packets.
Negishi is the same field of invention teaches centralizing data collection in a distributed service-oriented system of networked devices which provide services over a network system bus which connects the networked devices(page 6, par (0085), line 1-10, the in-vehicle system have a network configuration that provides a plurality of connection paths such as connection in a combination of a star form and a bus form between the respective ECUs, an ECU correspond to only the communication protocol for specifying the communication destination according to the service-oriented communication protocol on the network), comprising:
an Ethernet switch connected to the network system bus to receive message traffic packets formatted with a distributed service-oriented communications protocol (page 1, par (0017), line 1-5, the relay device relays communication according to, a communication protocol of Ethernet), where the Ethernet switch comprises one or more Ethernet ports connected to the network system bus to receive message traffic packets(page 6, par (0085), line 1-10, an ECU correspond to only the communication protocol for specifying the communication destination according to the service-oriented communication protocol on the network).
Weber and Negishi are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify included the message traffic packet is formatted with a distributed service-oriented communications protocol of Weber to include the communication protocol for specifying the communication destination according to the service-oriented communication protocol on the network the teaching of Negishi because it is providing request resource to the application installed in the selected information processor so that the application is operable.
Regarding Claim 12, Weber discloses the distributed service-oriented communications protocol is a Scalable service Oriented MiddlewarE over IP (SOME/IP) communications protocol(page 3, par (0048), line 1-5, a ser­vice-oriented communication infrastructure, include Scal­able Service-Oriented Middleware over IP (SOME/IP)).
Regarding Claim 16, Weber discloses the integrated circuit comprises a single electronic control unit connected to a distributed service-oriented system of networked devices over the network system bus in a star topology to form an automotive vehicle network (page 3, par (0050), line 1-5, the end points control units in a vehicle that communicate via the automotive Ethernet network. Communica­tions network includes an analysis device).
Regarding Claim 17, Weber discloses where the first Ethernet switch comprises one or more Ethernet ports connected to the network system bus to receive  message traffic packets, one or more classifiers connected to be applied to received message traffic packets to selectively identify service update information from service-oriented traffic messages in received message traffic packets, and a data connection port connected to mirror each message traffic packet containing  service update information without generating additional message traffic packets on the network system bus(page 2, par (0017), line 1-10, a device for analyzing service-oriented communication in a communications network includes an analysis device that is situated in a connecting element, in particular an automotive Ethernet switch connectable to this connecting element for communication, the analysis device being designed to carry out the detection in an automotive network (wherein to identify service update information) are thus possible in an effective manner); and a processing element connected to the data connection port of the first Ethernet switch to receive each mirrored message traffic (page 3, par (0051), line 1-10, the registered end points are stored as a function of a design of communications network of a definition of service providers and service users that are available in the vehicle. A database be used for this purpose. The registered end points stored during operation of communications network, First end point and second end point a sender end point as well as a receiver end point in the service-oriented communication. A direction for a service oriented communication be predefined or stored for such a combination or for individual registered end points).
Weber discloses all aspects of the claimed invention, except a distributed service-oriented automotive system of multiple networked devices connected over a network system bus, comprising an electronic control unit connected to the network system bus for centralizing data collection in the distributed service-oriented automotive system by monitoring message traffic packets which are formatted with a distributed service-oriented communications protocol and sent over the network system bus, the electronic control unit comprising a first Ethernet switch connected to the network system bus to snoop message traffic packets formatted with a distributed service-oriented communications protocol.
Negishi is the same field of invention teaches a distributed service-oriented automotive system of multiple networked devices connected over a network system bus, comprising an electronic control unit connected to the network system bus for (page 6, par (0085), line 1-10, the in-vehicle system have a network configuration that provides a plurality of connection paths such as connection in a combination of a star form and a bus form between the respective ECUs, an ECU correspond to only the communication protocol for specifying the communication destination according to the service-oriented communication protocol on the network), the electronic control unit comprising a first Ethernet switch connected to the network system bus(page 1, par (0017), line 1-5, the relay device relays communication according to, a communication protocol of Ethernet) to snoop message traffic packets formatted with a distributed service-oriented communications protocol(page 6, par (0085), line 1-10, an ECU correspond to only the communication protocol for specifying the communication destination according to the service-oriented communication protocol on the network).
Weber and Negishi are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify included the message traffic packet is formatted with a distributed service-oriented communications protocol of Weber to include the communication protocol for specifying the communication destination according to the service-oriented communication protocol on the network the teaching of Negishi because it is providing request resource to the application installed in the selected information processor so that the application is operable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on Mon to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on 57-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IQBAL ZAIDI/Primary Examiner, Art Unit 2464